Citation Nr: 0023512	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 566	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disorders secondary to a compression fracture of the 
12th dorsal vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1957.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).


REMAND

The veteran seeks service connection for cervical and lumbar 
spine disorders that he claims are due to his service-
connected compression fracture.  A preliminary review of the 
record discloses that additional RO development is required 
prior to further Board review of the veteran's claim.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 1999, the veteran requested a Board hearing 
at a local VA office.  In May 1999, he filed a completed 
questionnaire from the RO, which waived his right to an in-
person hearing and contained a request for a 
videoconferencing hearing at the RO before a Member of the 
Board.  By letter dated August 1999, the veteran was notified 
that a hearing had been scheduled for September 1999, but in 
August 1999, the veteran telephoned the RO, canceled the 
hearing and requested that it be rescheduled in October 1999.  
He explained that he would be out of town until then.  The RO 
complied with the veteran's request, but again, in October 
1999, before the second scheduled hearing date, the veteran 
called the RO, canceled the hearing and requested that it be 
rescheduled at a later date.  The veteran explained that he 
was waiting for medical documentation to support his claim. 

Pursuant to 38 C.F.R. § 20.704(c) (1999), which governs 
procedures regarding Board hearings,

[r]equests for a change in a hearing date 
may be made at any time up to two weeks 
prior to the scheduled date of the 
hearing if good cause is shown.  Such 
requests must be in writing, must explain 
why a new hearing date is necessary, and 
must be filed with the office of the 
official of the Department of Veterans 
Affairs who signed the notice of the 
original hearing date.  Examples of good 
cause include, but are not limited to, 
illness of the appellant and/or 
representative, difficulty in obtaining 
necessary records, and unavailability of 
a necessary witness.  If good cause is 
shown, the hearing will be rescheduled 
for the next available hearing date after 
the appellant or his or her 
representative gives notice that the 
contingency which gave rise to the 
request for postponement has been 
removed.  If good cause is not shown, the 
appellant and his or her representative 
will be promptly notified and given an 
opportunity to appear at the hearing as 
previously scheduled.

In this case, the veteran twice requested a change of his 
hearing date up to two weeks prior to his scheduled hearings 
and had good cause for so doing.  Although he did not submit 
his requests in writing, the Board accepts the reports of 
contact of record as written evidence of the requests and 
finds under 38 C.F.R. § 20.704(c) that the veteran is 
entitled to have his hearing rescheduled.

In addition, after the veteran canceled his hearing, he 
submitted additional pertinent evidence directly to the Board 
without a waiver of RO consideration.  In light of this fact, 
this evidence must be reviewed by the RO after the veteran is 
afforded a hearing.  

This case is remanded to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a videoconferencing hearing at the RO 
before a member of the Board.  The RO 
should notify the veteran and his 
representative in writing of the date, 
time and place of such a hearing and the 
claims file should be documented to 
reflect such notification.

2.  Following the hearing, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
that which was submitted directly to the 
Board in October 1999 and January 2000.  
If the RO denies the benefit sought, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and allow them an opportunity 
to respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim. The veteran has 
the right to submit additional evidence on this matter, but 
he is not required to act until he is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




